Citation Nr: 1640756	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder, to include reflex sympathetic dystrophy.

2.  Entitlement to an initial compensable evaluation for hypertension.  

3.  Entitlement to an award of additional dependency compensation for the Veteran's son, C., as a dependent school child.

4.  Entitlement to service connection for myofascial pain syndrome, to include as secondary to service-connected disabilities.  

5.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea (OSA).

6.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

7.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disease of the lumbar spine with mild stenosis, disk space narrowing, neuropathy, and radicular symptoms, to exclude the period of July 21, 2009 through September 30, 2009.  

8.  Entitlement to an initial evaluation in excess of 20 percent Guillain-Barre Syndrome (GBS).

9.  Entitlement to an initial evaluation in excess of 20 percent for polyneuritis of the left lower extremity as a residual of a gunshot wound.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to Dependents Educational Assistance (DEA) benefits under 38 U.S.C.A. chapter 35.  

12.  Entitlement to special monthly compensation for aid and attendance and/or housebound benefits.


REPRESENTATION

Veteran represented by:	Christopher Loiacano, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from April 1988 to April 2008, during which time he earned two Combat Action Ribbons.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing in April 2016; a transcript of that hearing is associated with the claims file.

The issues of service connection for myofascial pain syndrome, increased evaluation for OSA, GBS, migraine headaches, polyneuritis of the left lower extremity, and lumbar spine disabilities, as well as the special monthly compensation, DEA and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his April 2016 hearing, the Veteran indicated that he wished to withdraw his appeal respecting the issues of service connection for a right lower extremity disorder, to include reflex sympathetic dystrophy, and increased evaluation for hypertension; the hearing was reduced to a written transcript associated with the claims file.  

2.  The Veteran has not sent VA the required VA Form 21-674, Request for Approval of School Attendance, with respect to his son, C., even after being repeatedly asked to submit that form in order to substantiate his claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issues of service connection for a right lower extremity disorder, to include reflex sympathetic dystrophy, and increased evaluation for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an award of additional dependency compensation for the Veteran's son, C., as a dependent school child have not been met. 38 U.S.C.A. §§ 1115, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.57, 3.102, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Hypertension and Right Lower Extremity Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

During his April 2016 hearing, the Veteran indicated that he wished to withdraw his appeal respecting the issues of service connection for a right lower extremity disorder, to include reflex sympathetic dystrophy, and increased evaluation for hypertension; the hearing was reduced to a written transcript associated with the claims file.  In light of this statement, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


Dependency Claim for C. as a School Child

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57 (a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667 (a)(1).  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667 (a)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran called VA in April 2012 to request that his son, C., be placed back on his award, as C.-while he was over the age of 18 (birth date of November 1993)-was still attending high school at that time; C. was noted to be graduating in June 2013.  He also reported that his daughter, K., had changed her college major and would be graduating at a different date than previously told to VA.  The Veteran noted that he would submit the required VA Form 21-674, Request for Approval of School Attendance, for both children at that time.  

In May 2012, the Veteran submitted the required VA Form 21-674 for his daughter, K., but VA did not receive any form respecting his son, C.  The Veteran's daughter, K., was subsequently added to the Veteran's award in an October 2013 administrative decision and letter of determination.  

VA sent the required VA Form 21-674 to the Veteran in July 2012.  The Veteran responded by submitting a duplicate form for K. that he had sent in May 2012, but still did not submit any form for C. at that time.  VA denied adding C. to the Veteran's award in an August 2012 letter of determination.  

VA denied additional dependency compensation for the Veteran's son, C., in an August 2012 letter.  The Veteran's representative submitted a generic notice of disagreement with the August 2012 letter.  VA responded in a December 2012 letter, acknowledging the notice of disagreement, that the Veteran did not return the required VA Form 21-674 form for his son, C.  In a January 2013 response to the December 2012 letter, the Veteran's representative reiterated the Veteran's desire to appeal the dependency issue and also stated that VA should "please be advised VA Form 21-674 is forthcoming."  

Subsequently, it was noted in a VA October 2013 deferred rating decision/memorandum to the file, that the Veteran contended that he sent a form for his son, C., in August 2012; the August 2012 form he sent was noted to be a duplicate of K.'s form sent in May 2012, not a new form for C.  The October 2013 memorandum noted that there appeared to be some confusion at that time whether all of the forms the Veteran sent in August 2012 had been associated with the file, so VA subsequently sent the Veteran a letter in October 2013, notifying him that K. had been added to his award but that C. was still not added to his award because he had not submitted the required VA Form 21-674 for that claimed dependent child.  Another VA Form 21-674 was enclosed with that correspondence.

In January 2014, VA issued the Veteran a Statement of the Case regarding adding his son, C., as a dependent school child.  VA clearly spelled out that the basis of the denial at that time was the fact that the Veteran had not submitted the required VA Form 21-674 for his son, C.  The Veteran's representative responded to the statement of the case by submitting a March 2013 substantive appeal, VA Form 9, and a written statement.  In the statement, the Veteran's representative again stated that he was "still in the process of obtaining the required form" from the Veteran for his dependent school child, C.

To date, the Board notes that no VA Form 21-674 respecting the Veteran's son, C., has been received.  

Based on the foregoing evidence, the Board must deny the award of additional dependency compensation for the Veteran's son, C., claimed as a dependent school child.  Although the Veteran submitted a claim within one year, as required, he has not provided the required VA Form 21-674 to prosecute and substantiate that claim, even after given several and repeated opportunities to do so.  The Veteran was well aware of the reason his claim was being denied, and the Veteran's representative, who is extremely well-versed in VA law and regulations, acknowledged repeatedly that he was going to be obtaining and sending the required form to VA regarding the Veteran's son, C.  To date, no form has been received.  

Given that VA has attempted to obtain the required form from the Veteran several times and given that the Veteran and his representative were well aware of the necessity of submitting the required VA Form 21-674 in order to substantiate his claim for additional dependency compensation for his son, C., as a dependent school child-and given the fact that the Veteran clearly understood the process by which to substantiate this type of claim, as he did so with his other school child, K.-the Board finds that the Veteran has not provided the required information to substantiate his claim with respect to his son, C.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a two-way street).  

Accordingly, as the Veteran has failed to provide VA with the required information on which to prosecute and substantiate his claim-after being notified of the need for that information repeatedly-the Board must deny the Veteran's claim for an award of additional dependency compensation for the Veteran's son, C., as a dependent school child.  See 38 U.S.C.A. § 1115; 38 C.F.R. §§ 3.57, 3.667.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal as to the issues of service connection for a right lower extremity disorder, to include reflex sympathetic dystrophy, and increased evaluation for hypertension, is dismissed.

Entitlement to an award of additional dependency compensation for the Veteran's son, C., as a dependent school child is denied.  


REMAND

Respecting the Veteran's other claims that remain on appeal, VA obtained records from the Social Security Administration (SSA) regarding a claim for benefits that was pending before that agency in March 2009.  The Veteran submitted an April 2009 letter indicating that a favorable decision had been made in his case before SSA, although no copy of that decision had been made.  Accordingly, the Board finds that there are outstanding SSA records, including a favorable decision that is potentially relevant to the claims on appeal; a remand is necessary in order to obtain those outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, during his April 2016 hearing, the Veteran submitted evidence that he had a diagnosis of myofascial pain syndrome; he also testified at that time that his myofascial pain syndrome was secondary to his service-connected disabilities, particularly his lumbar spine disability.  The Board notes that no VA examination and medical opinion, particularly a secondary service connection opinion, have been obtained.  Therefore, on remand, the Veteran should be afforded a VA examination and an appropriate medical opinion should be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Next, the Veteran's last VA examinations respecting his OSA, headaches, polyneuritis, and lumbar spine disabilities were in September 2014; his last examination respecting GBS was in January 2011.  

The Board notes that the Veteran testified that he had radiculopathy, and his private treatment records from Dr. T.L.Y. seem to indicate that he has radiculopathy.  The Veteran's GBS and polyneuritis are already evaluated under similar neurological codes as any potential radiculopathy would be rated.  There is no opinion regarding whether the Veteran has a separate and distinct radiculopathy disability associated with the Veteran's lumbar spine disability other than the service-connected polyneuritis and GBS.  The Board additionally notes that the Veteran testified in his April 2016 hearing that he had other dysfunctions associated with his lumbar spine disorder, including bladder and bowel dysfunction, which were not shown in the September 2014 VA examination.  Consequently, there appears to have been some potential worsening of the Veteran's lumbar spine disability since the last examination.  

Moreover, the Board notes that the September 2014 examiner did not appear to evaluate the Veteran's lumbar spine disability respecting passive range of motion or the Veteran's range of motion during weightbearing and non-weightbearing.  That examination would therefore also appear to be inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Thus, the Board finds that a remand of the claims for increased evaluation for GBS, polyneuritis of the left lower extremity, and lumbar spine disabilities is necessary, in order to obtain a comprehensive lumbar spine and neurological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the Veteran's TDIU claim, the Board finds that the Veteran should be afforded a vocational assessment with a Veterans' Hospital Administration (VHA) Vocational Rehabilitation Specialist in order to evaluate the impact of his service-connected disabilities on his ability to function in an occupational setting.  See McLendon, supra.  

Furthermore, regarding the Veteran's OSA and headaches, in order for the Vocational Rehabilitation Specialist to have an accurate picture of the Veteran's impairments due to his service-connected disabilities, the AOJ should also obtain VA examinations of the Veteran's headaches and OSA disabilities.  

Likewise, for VA to have an accurate picture of the Veteran's need for aid and attendance and/or whether he is housebound, the Veteran should also be afforded a VA aid and attendance examination so that claim may also be adequately assessed.  See Barr, supra.

In light of the need to remand the above claims, the Veteran's DEA claim is also remanded as intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Biloxi VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his myofascial pain syndrome, OSA, headaches, polyneuritis of the left lower extremity, GBS and lumbar spine disabilities, which is not already of record, to include any ongoing treatment with Dr. T.L.Y.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA comprehensive lumbar spine and neurological examination to determine the current severity of his lumbar spine and any associated complications, his Guillain-Barre Syndrome, and his polyneuritis of the left lower extremity disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All findings should be reported in detail.

Full range of motion testing must be performed where possible.  The Veteran's legs, arms and lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should then indicate whether the Veteran has any radiculopathy, bowel or bladder dysfunction, and/or any other neurological complications associated with his lumbar spine disability and/or his Guillain-Barre Syndrome.

Specifically, the examiner should discuss whether the Veteran has radiculopathy (as noted by Dr. T.L.Y.) and if so, what symptoms of radiculopathy are separate and distinct from the service-connected Guillain-Barre Syndrome and polyneuritis of the left lower extremity.  

Likewise, the examiner should attempt to separate out the distinct neurological symptomatology associated with each of the Veteran's service-connected Guillain-Barre Syndrome and polyneuritis of the left lower extremity, to the best of his/her ability.  If the symptoms cannot be separated out, this must be stated.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of his migraine headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss whether the Veteran's headaches are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  All findings should be reported in detail.

6.  Schedule the Veteran for a VA examination in order to determine the current severity of his obstructive sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss whether the Veteran has chronic respiratory failure with carbon dioxide retention, cor pulmonae, or whether he requires tracheostomy.  All findings should be reported in detail.

7.  Schedule the Veteran for a VA examination to determine whether any pain disorders are the result of his military service or the service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all pain disorders found, to include myofascial pain syndrome.  

Then, the examiner should opine whether the Veteran's myofascial pain syndrome more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's myofascial pain syndrome more likely, less likely or at least as likely is (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, particularly his lumbar spine disability.  

If aggravation of the Veteran's pain disorder by any service-connected disability is found, the examiner must attempt to establish a baseline level of severity of his pain disorder prior to aggravation by the service-connected disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA aid and attendance examination to determine whether the Veteran requires aid and attendance as a result of his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All findings should be reported in detail.

9.  Following the above requested development, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  If such a specialist is not available, this must be expressly noted in the record, and another appropriate examiner should conduct the examination.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

10.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for myofascial pain syndrome, increased evaluations for OSA, GBS, migraine headaches, polyneuritis of the left lower extremity, and lumbar spine disabilities, entitlement to special monthly compensation for aid and attendance and/or housebound benefits, TDIU and DEA benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


